IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 11, 2008

                                       No. 07-40133                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

ALFONSO LOPEZ-MORALES

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:06-CR-1203-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.


PER CURIAM:*
       The Supreme Court vacated our judgment in United States v. Lopez-
Morales, 256 F. App’x 726 (2007), and remanded this matter for further
consideration in the light of Gall v. United States, 128 S. Ct. 586 (2007). Lopez-
Morales v. United States, 128 S. Ct. 2933 (2008).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40133

      In our first decision, we rejected Lopez’ assertions that the district court
had erroneously applied a presumption of reasonableness to the advisory
guidelines sentencing range and had failed to give adequate weight to the
sentencing factors of 18 U.S.C. § 3553(a). We held: that “[t]he district court’s
remarks at sentencing show that Lopez’s sentence was the result of a balancing
of the proper factors, including the guidelines and the considerations of §
3553(a)”; and that the presumption-of-reasonableness issue, as conceded by
Lopez, was foreclosed by Rita v. United States, 127 S. Ct. 2456, 2462 (2007). 256
F. App’x at 726.
      In Gall, the Supreme Court held: courts of appeals may not use a rigid,
mathematical formula in reviewing a district court’s decision to depart from the
properly-calculated guidelines sentencing range, nor may they require a district
court to show extraordinary circumstances to depart from that range. 128 S. Ct.
at 595. The Court further held: district court sentencing decisions are subject
to abuse-of-discretion review; and courts of appeals may afford a presumption
of reasonableness to sentences within a properly-calculated guidelines
sentencing range. Id. at 597.
      Subsequent to remand, the parties were instructed to file briefs addressing
the impact, if any, of Gall on this matter. Lopez essentially repeats his original
contentions that the district court applied an erroneous presumption of
reasonableness to the guidelines sentencing range, an assertion we have already
rejected and that is unaffected by Gall. Lopez also appears to contend that the
district court’s reliance on the controlled-substance guidelines was error because
of the Supreme Court’s decision in Kimbrough v. United States, 128 S. Ct. 558
(2007). In any event, that issue was not raised in Lopez’ appeal here and is not
within the scope of the remand from the Supreme Court.
      AFFIRMED.



                                        2